Citation Nr: 0725041	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-27 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than May 11, 2006, 
for a grant of a 100 percent disability rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating action of the Department of 
Veterans Affairs (VA) Regional Office in Baltimore, Maryland 
(RO).  In a October 2003 rating decision, the RO increased 
the disability rating for PTSD from 50 to 70 percent, 
effective March 15, 2003.  The veteran perfected an appeal as 
to the 70 percent rating assigned.  

During the appeal, in a May 2006 decision review officer 
decision, the RO granted a 100 percent disability rating for 
PTSD effective May 11, 2006.  The veteran submitted a notice 
of disagreement in October 2006 as to the effective date 
assigned.  Later, as instructed in a February 2007 notice 
letter from the RO, he expressed his desire to continue his 
appeal with respect to the effective date issue.  Because the 
100 percent rating assigned for PTSD is the maximum 
assignable for that disability, the claim for an increased 
rating for PTSD is no longer before the Board on appeal.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1969 to August 1970.

2.  On July 25, 2007, the RO notified the Board that the 
veteran had died and provided a certificate of death 
indicating that the veteran died in June 2007.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant died during the pendency of the appeal.  As a 
matter of law, appellants' claims do not survive their 
deaths.  Zevalkinkv. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


